Citation Nr: 1507802	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  11-05 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for restless leg syndrome. 

2. Entitlement to a rating in excess of 10 percent from August 16, 2010 and a rating in excess of 30 percent from September 28, 2014 for service-connected right foot fibroma with degenerative arthritis. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to December 1987, April 2003 to March 2004, March 2004 to November 2004, October 2006 to February 2009, and May 2009 to June 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

In March 2014, the Board remanded these claims to the Appeals Management Center (AMC) for further evidentiary development, including obtaining updated VA treatment records and providing the Veteran with a VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; the Board errs as a matter of law when it fails to ensure compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  A review of the record reflects that the AMC obtained updated treatment records and provided the Veteran with a VA examination in October 2014.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

A claim for entitlement to service connection for sleep apnea was previously before the Board.  Subsequent to the Board's March 2014 remand, the AMC granted the claim in an October 2014 rating decision.  This is considered a full grant of the benefit on appeal regarding that claim.  As such, the claim of entitlement to service connection for a sleep apnea is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 

The Veteran submitted additional records after the most recent statement of the case.  However, as the Veteran's representative submitted a waiver of RO review of the documents, they have been reviewed by the Board in connection with these claims.


FINDINGS OF FACT

1. The competent and credible evidence demonstrates that the Veteran's current restless leg syndrome began during his active duty service.

2. For the period from December 18, 2010, to September 28, 2014, the Veteran's right foot fibroma with degenerative arthritis was manifested by "moderately severe", but no worse, symptoms. 

3. From September 28, 2014, the Veteran's right foot fibroma with degenerative arthritis was manifested by no more than "severe" symptoms.

4. The Veteran's service-connected disabilities do not prevent him from securing or following substantially gainful employment.




	(CONTINUED ON NEXT PAGE)




CONCLUSIONS OF LAW

1. Restless leg syndrome was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

2. Entitlement to a rating of 20 percent, but no higher, for the Veteran's right foot fibroma with degenerative arthritis from December 18, 2010 is granted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code (DC) 5284 (2014).

3. Entitlement to a rating in excess of  30 percent for the Veteran's right foot fibroma with degenerative arthritis from September 28, 2014 is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code (DC) 5284 (2014).

4. The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.340, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.




I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The record reflects that prior to the initial adjudication of the claim, the Veteran was notified via letter dated in September 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Notice of how VA determines disability ratings and effective dates was included.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.  

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records are in the file.  No outstanding evidence has been identified that has not otherwise been obtained.

As noted above, the Veteran's claims were remanded in March 2014 for additional examinations.  The requested examinations were afforded in November 2014.  The Veteran was previously afforded VA examinations in October 2009 and December 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations are found adequate to adjudicate the claims in this case.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided rationales for all opinions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Board recognizes that there is no single examination or opinion which adequately addresses the cumulative impact of the Veteran's service-connected disabilities on his ability to work.  However, a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and, as such, is an adjudicative determination properly made by the Board or the RO.  Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16(a)).

Additionally, the Veteran was provided an opportunity to set forth his contentions during a January 2012 hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the Board hearing, the issues on appeal were identified.  Information was also solicited regarding the Veteran's alleged disabilities and whether there were any outstanding medical records.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing testimony also compelled the VLJ to remand the claims for additional development in accordance with the duty to assist.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) were met and that the Board may proceed to adjudicate the claims based on the current record.

Thus, based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection

The Veteran alleges that he developed restless leg syndrome during his period of active service and that it has been continuous from discharge to the present.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §3.303 (2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Post-service treatment records include an August 2014 nocturnal polysomnogram (sleep study).  Dr. R.B. noted the Veteran's history of restless leg syndrome and that it is being "controlled medically."  Accordingly, the requirements for Shedden element (1) have been met. 

The Veteran's service treatment records include a December 2008 sleep study resulting in an impression of Restless Leg Syndrome.  As such, the requirements for Shedden element (2) have also been met. 

As for Shedden element (3), causation, the Veteran is competent to report symptoms such as sensations in his legs because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Those symptoms have been attributed to the Restless Leg Syndrome diagnosis.  The Board also finds the Veteran's statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  He consistently provided a history of in-service onset of restlessness in his lower extremities, which he states has been ongoing since service separation.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to assess the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  There is no evidence of record to overtly contradict these statements.  

The Board is acutely aware that a VA examiner issued an opinion in October 2014 wherein it was determined that it was less likely than not that the Veteran's restless leg syndrome was related to service.  The examiner noted that there was not enough evidence to firmly establish its initial onset, "making establishing a probable connection impossible at present."  This opinion is speculative and fails to address the question of nexus or the report of continuous symptoms since service.  The Board again notes that the Veteran presents competent and credible evidence of continuous in-service and post-service complaints.  He was seen for Restless Leg Syndrome (or symptoms similar to it) in service, filed a claim immediately after service discharge, and has presented a post-service diagnosis. Accordingly, the negative opinion is afforded limited probative value. 

All of the elements of service connection have been met, as the above evidence demonstrates that the Veteran has a current diagnosis of restless leg syndrome which has been linked to his active duty service by competent and credible evidence.  Accordingly, the criteria for service connection have been met and the claim is granted.


III.  Increased Ratings

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

The Veteran's service connected right foot fibroma with degenerative arthritis is currently rated under 38 C.F.R. § 4.71, Diagnostic Code 5284 for foot injuries, other.  He was granted an initial 10 percent rating and a 30 percent rating from September 28, 2014.  The issues before the Board are whether the Veteran is entitled to a rating in excess of 10 percent prior to September 28, 2014, and a rating in excess of 30 percent from September 28, 2014.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran's disability on appeal is entitled to additional staged ratings for any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under DC 5284, foot injuries, a 10 percent rating is warranted in cases where there are "moderate" symptoms.  A 20 percent rating is afforded for "moderately severe" symptoms and a 30 percent rating when symptoms are "severe".  With actual loss of use of the foot, a 40 percent rating will be assigned.  See 38 C.F.R. § 4.71a , Diagnostic Code 5284.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

VA General Counsel has determined that Diagnostic Code 5284 is a general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion.  VAOPGCPREC 9-98.



A.  Prior to September 28, 2014

During a VA examination in October 2009, the Veteran reported that his right foot fibromas caused no functional limitation of standing and walking.  The examiner noted that examination of the feet revealed no weakness, tenderness, heat, redness, or signs of deformity.  

However, when he was seen for VA examination in December 2010, the Veteran reported pain, weakness, stiffness, swelling, and fatigue caused by planter fibromatosis.  The Veteran stated that he has constant pain that is aching and sharp with cramping and numbness.  He said at the time of pain, he can function with medication.  On examination, there was no edema, disturbed circulation, weakness, atrophy, heat, redness, or instability.  There was painful motion and tenderness noted.  The Veteran stated that his pain is worse in the morning and gets somewhat better with movement.  The examiner noted a "large fibroma measuring 3 inches on the planter arch of the foot" on the right foot and that the Veteran has severe pain with walking.  The Veteran reported use of orthopedic shoes, arch supports, foot supports, and shoe inserts but stated that the pain is not relieved by the corrective shoe wear.  In an addendum opinion, the examiner noted that no arthritis was seen in the right foot based on x-ray findings from December 2010.   

In March 2011, Dr. J.H. noted that April 2010 x-rays of the Veteran's right foot showed minor degenerative changes of the first metatarsophalangeal joint.  Otherwise, his foot was normal. 

During the January 2012 hearing, the Veteran testified that he has trouble walking and that being on his feet for more than 10 minutes at a time causes excruciating pain in his feet.  He also indicated that his pain had gotten worse since the December 2010 examination.

During treatment in March 2013, the Veteran indicated that he refused surgery on his right foot for plantar fibromas and that he would like to be active but he experiences too much pain.  He did note that he wears orthotic inserts, which have helped with walking pain.  

Based on the above, the Board finds that the Veteran's right foot fibroma with degenerative arthritis is most consistent with a 20 percent rating from December 18, 2010, the date of his VA examination.  Prior to this time, the evidence does not show more than moderate symptomatology, including that his feet did not cause functional limitation and that he was not using assistive shoe supports.  The evidence shows an increase in severity of the disability from the October 2009 examination to the December 2010 examination, with results from the latter examination equating to moderately severe symptomatology.  He noted that he was using shoe supports but that his right foot limited his ability to walk and stand for any extended period of time.  Although the Veteran reported severe pain at this time, he also noted that his pain is worse in the mornings and gets better with movement.  He stated that regarding his arthritic pain, he can function with medication.  Accordingly, the Board finds that his symptomatology does not warrant a 30 percent rating for severe injuries or a 40 percent rating for actual loss of use of the foot.  

The Board also notes that the Veteran's right foot fibroma was originally rated under DC 7819 for benign skin neoplasms.  Under this DC, the fibroma should be rated as scars or impairment of function.  Under the Diagnostic Code for scars, the Veteran's right foot fibroma with degenerative arthritis would not warrant a higher rating.  First, Diagnostic Code 7800 is not applicable because his right foot fibroma is not a scar of the head, face, or neck.  Additionally, to obtain a 30 percent rating under Diagnostic Code 7801, the fibroma would need to make up an area of at least 72 square inches or 465 square centimeters.  At its largest measurement, the Veteran's fibroma was noted to measure 3 inches.  Under Diagnostic Code 7802, the maximum rating is 10 percent, which is less than the rating provided under Diagnostic Code 5284.  Finally, to warrant a 30 percent rating under Diagnostic Code 7804, 5 or more unstable or painful scars would have to be observed, which is not shown here.  He is also already being compensated for the pain associated with the neuroma.  38 C.F.R. § 4.14.  Additionally, under Diagnostic Code 5003 for arthritis, x-ray findings must show the involvement of 2 or more joint groups, which is not shown here.  Further, even if a rating under 5003 was warranted, that rating is not to be combined with ratings based on limitation of motion.  As noted above, Diagnostic Code 5284 may involve limitation of motion.  VAOPGCPREC 9-98.  

Accordingly, the Board finds that a 20 percent rating, but no higher, is warranted for the Veteran's right foot fibroma with degenerative arthritis from December 18, 2010, to September 28, 2014.

B.  From September 28, 2014

During the VA examination in September 2014, the Veteran reported pain with walking and standing, pain when putting on shoes, and the inability to walk even short distances.  He described the pain in his feet as the feeling of walking on rocks.  He said that shoe inserts do help and that surgery was advised but he declined due to poor tolerance of post-surgical pain with his left foot surgery.  The Veteran did not report flare-ups impacting the function of his foot, but did say that he has functional loss of being unable to walk short distances because of the pain.  The examiner indicated that the Veteran's right foot fibromas are severe and that they chronically compromise weight bearing.  The fibromas were described as "two firm palpable subcutaneous lumps which are painful to the touch- they are adjacent, near the great toe, and 1.5cm and 2x3cm in size."  The Veteran reported pain on weight-bearing that worsens with extended use.   

The Board finds that the symptoms above most consistent with the assigned 30 percent rating for severe symptomatology.  A 40 percent rating is not warranted as the evidence does not show that the Veteran has actual loss of use of the foot.  Additionally, as noted above, rating under the Diagnostic Code for scars or for arthritis would not allow for a higher rating. 

C. Other Considerations

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his foot disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his right foot fibroma with degenerative arthritis according to the appropriate diagnostic code.   Such competent evidence concerning the nature and extent of the Veteran's right foot disability has been demonstrated by the medical evidence that existed at that time.  The medical findings directly address the criteria under which the Veteran's foot disability is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

A rating in excess of the assigned schedular evaluations for the Veteran's service-connected disabilities addressed herein on the merits may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that there is no evidence that the Veteran's service-connected right foot fibroma with degenerative arthritis has presented such an unusual or exceptional disability picture at any time during the appeal period so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2014).  The Board acknowledges the Veteran's complaints that his foot disabilities interfere with his ability to work.  However, the Board finds that his right foot symptoms have been adequately addressed by the assigned rating criteria.  The Veteran's service-connected right foot fibroma with degenerative arthritis is manifested by signs and symptoms such as weakness and pain, which impairs his ability to stand or walk for prolonged periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The criteria of the applicable rating schedule as contained in 38 C.F.R. § 4.71a, Diagnostic Code 5284 provide disability ratings on the basis of limitation of functional use.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased endurance and interference with standing and weight bearing.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.


The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

IV.  Entitlement to TDIU

The Veteran seeks entitlement to TDIU.  He contends that his service-connected disabilities, primarily the fibromas on his feet, preclude him from maintaining substantially gainful employment.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability; that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), but is determined to be unable to secure or follow a substantially gainful occupation by reason of service-connected disability, the rating boards should refer the claims file to the Director of Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2014); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2014).

VA received the Veteran's formal claim for TDIU, VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in June 2009.  The Veteran reported that he was unable to work because of disabilities of his bilateral feet, bilateral hips, neck, left shoulder, sleep apnea, restless leg syndrome, bilateral hearing loss, and tinnitus.  He related that he was currently employed part-time by the United States Army but that he left his last job because of his disability.  He reported that he was receiving  Social Security Administration (SSA) disability benefits.  The Veteran also indicated that he had completed four (4) years of college.

At that time, the Veteran was service connected for sleep apnea (assigned a 30 percent disability rating), right foot fibroma with degenerative arthritis (assigned a 10 percent disability rating), degenerative joint disease cervical spine (assigned a 10 percent rating), left hip bursitis (assigned a 10 percent rating), right hip bursitis (assigned a 10 percent rating), degenerative arthritis left shoulder joint (assigned a 10 percent rating), degenerative joint disease lumbar spine (assigned a 10 percent rating), left foot fibroma with degenerative arthritis (assigned a 10 percent rating),  tinnitus (assigned a 10 percent disability rating), and hearing loss (assigned a noncompensable disability rating).  The Veteran's combined rating was 70 percent with disabilities of a common body system having a combined rating of 40 percent.  See 38 C.F.R. §§ 4.16(a), 4.25.

The Board notes that the Veteran is now also service connected for Restless Leg Syndrome, and that a rating for the Restless Leg Syndrome has yet to have been assigned.  There is no prejudice to the Veteran in proceeding with the adjudication of the TDIU appeal.  The Veteran has already met the schedular requirements for TDIU consideration under 4.16(a), which makes the rating assigned for Restless Leg Syndrome immaterial.  Further, as discussed above, a TDIU determination is a factual rather than a medical question and, as such, is an adjudicative determination that can be made by the Board.  Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16(a)).

A June 2009 letter in the Veteran's personnel file from the Veteran's commander requests an early release from active duty.  The letter states that the Veteran's profile restricts him to working between the hours of 9:00am-5:00pm and that he should not stand for more than 10 minutes at a time.  The commander noted that this profile made it unable for him to complete his duties as a paralegal.  

During the Veteran's October 2009 VA examination, the Veteran reported that his last date of employment was in April 2007 and that his disabilities prevented him from climbing stairs, performing gardening activities, and pushing a lawn mower, but that he was able to drive a car, take out the trash, walk and shop.  He stated that his hips hurt if he stands over 5-10 minutes, that they hurt when he walks, and that he has limitation of motion.  His left shoulder condition makes standing and walking difficult and he described pain with raising his arm and lifting anything.  His cervical spine condition causes him to have to move his head slowly because of limitation of motion.  His sleep apnea makes him very tired and stressed during the day.  His low back condition causes constant pain and causes a limitation of motion.  The examiner noted that the Veteran's disabilities limited his mobility.  

During his December 2010 VA examination, the Veteran reported that his bilateral foot arthritis causes pain, weakness, and stiffness at rest and pain while standing or walking.  The Veteran indicated that his pain is worse in the morning and gets somewhat better with movement but that he can no longer do any active training or obtain a civilian job.  The examiner noted that the Veteran has severe pain with walking. 

During the Veteran's January 2012 hearing, he indicated that he last worked full time in October 2006 as a paralegal but said he was given a special profile where he was permitted to sit and review paperwork until he retired in 2009.  He stated that he went to school for pre-law and that he was also a private investigator for the state but that he is unable to perform either job because they require him to be on his feet.  He also noted his age and that "no one will hire [him] because [he has] so many injuries to [his] body."  He went on to state that Social Security has found him unable to work.  He said that he would have to have a job where he can sit, or his back or feet will hurt.  He indicated, "No one's going to hire me just to sit and just do paperwork, sir.  I've tried it and no one wants to take the chance on me because of my injuries." 

Evidence in support of the claim includes the Veteran's SSA disability determination records.  In a January 2008 decision, SSA found the Veteran to have been disabled since June 2007 due to primary and secondary diagnoses of "disorders of muscle, ligament and fascia" and "disorders of back, discogenic [and] degenerative", respectively.  SSA determined that the Veteran had a residual functional capacity for less than sedentary work.  Due to the Veteran's cervical degenerative disc disease and bilateral plantar fibroids, SSA determined that he was only able to stand less than 2 hours in an 8 hour work day.  The SSA concluded that the Veteran's skills, "at his age," are not transferable to another position and that he was unable to return to his previous, medium and sedentary jobs.  See January 2008 SSA decision, page 2.

The Board has considered the SSA records that include findings of a disability since June 2007.  While such determinations are evidence to be weighed and considered in a Veteran's case on the question of unemployability, the SSA determination is not binding upon VA, as the criteria used by the SSA in such a decision are not the same as VA criteria for an award of TDIU.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Indeed, the SSA determination of disability is based on both service-connected and non-service-connected disabilities in addition to age.  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  It is clear that the Veteran is prohibited from physical employment.  However, considering the Veteran's schooling and training, he would not be precluded from sedentary employment.  Indeed, even the Veteran testified during the January 2012 hearing that he would be able to work a job where he was permitted to sit.  Rather, he noted that he has tried to find such a position and was unable to find one and referenced his age in addition to his disabilities.  As noted above, the TDIU analysis is not meant to consider the Veteran's age.  See 38 C.F.R. § 4.19 (2014).  Similarly, being precluded from his position as a paralegal, as indicated by the June 2009 letter from his commander, does not render him completely unemployable.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

The Board has also considered the Veteran's personal assertions that his service-connected disabilities render him unemployable.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to state whether his disabilities preclude him from working.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the VA medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Therefore, as the evidence also does not establish that the Veteran is unemployable due to his service connected disabilities, the claim of entitlement to TDIU is denied.


ORDER

Service connection for restless leg syndrome is granted.

Entitlement to a 20 percent rating, but no higher, for right foot fibroma with degenerative arthritis is granted from December 18, 2010. 

Entitlement to a rating in excess of 30 percent for right foot fibroma with degenerative arthritis from September 28, 2014 is denied. 

Entitlement to a total disability rating for compensation purposes based on individual unemployability is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


